Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is made of applicant’s amendment which was received by the office on April 19, 2022. Claims 1-17 and 20-22 are currently pending. 

Drawings
The drawings filed 7/29/19 and 4/5/2021 are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the speaker (claim 21) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0125312 to Stevenson et al (Stevenson) in view of US 2005/0070971 to Fowler et al. (Fowler), US 2008/0140149 to John et al. (John) and US 2016/0199656 to Phillips (Phillips) (all previously cited). 
In reference to at least claim 1
Stevenson teaches a satellite therapy delivery system for brain neuromodulation which discloses a system comprising a first device and a second device (e.g. system contains multiple modules, Fig. 6), the system being configured for electrical stimulation of a brain of a person (e.g. Fig. 14, abstract, para. [0052]), the first and the second device comprising: a case configured to occupy a space within a burr hole or craniotomy in a skull ( e.g. housing 64 designed to be slipped into a close fitting skull burr hole 36, Fig. 14, para. [0052]); a subcutaneous electrode on the case configured to lie above the skull and under the scalp (e.g. electrodes 24, 24' placed between the skin and the skull, Fig. 14, para. [0066]); a lead attached to a lower surface of the case and configured to be implanted through the burr hole or craniotomy in the person's skull (bundle of leadwires 74, Fig. 14, para. [0052]); at least one subcranial electrode disposed on a lower end of the lead so that said at least one subcranial electrode will be positioned at a target location in the patient's brain when the lead is implanted through the burr hole or craniotomy (e.g. electrodes 30, Fig. 14, para. [0052]; depth of the electrodes 30 into the brain tissue can be precisely maintained, para. [0060]); a battery within the case (e.g. power source such as a battery, para. [0052]); and control circuitry internal to the case (e.g. Fig. 16, para. [0052],[0068]) configured to receive current from the battery and generate electric pulses at a pulse frequency, a pulse amplitude, a pulse width, and a duty cycle, selected to stimulate the patient's brain (e.g. para. [0047], [0042], [0068]). Stevenson discloses the use or multiple modules “first and second devices” (e.g. Fig. 6) but does not explicitly teach the subcutaneous electrode being on an upper surface of the case or the control circuitry of each device being configured to synchronize the electric pulses between the devices so that electric current forms a loop, allowing current to flow interior and exterior to the skull and through at least one stimulation target.
Fowler teaches an apparatus and methods for applying neural stimulation to a patient which discloses a device for delivering electrical stimulation to the brain of a patient which discloses an IPG implanted in the patient’s skull or just under that patient’s scalp (e.g. Fig. 8A-C, para. [0036], [0080]) which discloses several electrodes for delivering stimulation to the brain in which at least one electrode is a subcutaneous electrode carried on an upper surface of a housing of the IPG configured to lie above the skull and under the scalp (e.g. claim 44). 
John teaches a functional ferrule which discloses a system that comprises first and second implanted devices for electrical stimulation (e.g. ferrule 1 contains implantable device 1b, Fig. 7, plurality of ferrule system..used to perform one or more function on neural tissue, para. [0096]) in which each implantable device contains a control subsystem (e.g. 432, Fig. 9) that is coupled with a communication subsystem (e.g. 444, Fig. 9) in which each ferrule with the implantable device can operate independently or communicate with one another to provide synchronized stimulation (e.g. each ferrule system…communicate to provide synchronized stimulation, para. [0096]). 
Phillips teaches a system and method for transcranial current loop brain stimulation which discloses a system for providing electrical stimulation to the brain (e.g. abstract) wherein a portion of current flowing between the two electrodes (e.g. 103, 104) will proceed through the brain (e.g. 108) to other implantable portion, flowing through the subcranial electrode (e.g. 107), the probe (e.g. 105), and the subcutaneous electrode (e.g. 106), completing a loop through or beneath the scalp (e.g. 110) back to the subcutaneous electrode (e.g. 104, para. [0068]). Philips further discloses that the power for electrical stimulation may be internal to the body of the person (e.g. para. [0036]) and that the current flow may be generated internally in the body of the person (e.g. current source could be an implanted generator, Fig. 5, para. [0008], [0050], [0073]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Stevenson with the teachings of Fowler to include placing the subcutaneous electrode(s) on an upper surface of the case in order to yield the predictable result of providing an alternative location for the placement of the subcutaneous electrodes(s) that reduces the number of additional components needed for device construction while maintaining appropriate spacing with the subcranial electrode(s). Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Stevenson with the teachings of John to include the control circuitry of the first and second modules communicating with each other to provide therapy that includes synchronized electric pulses between the first device and the second device in order to yield the predictable result of providing coordinated therapy that allows a larger area of tissue to be treated. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the device of Stevenson modified by Fowler and John with the teachings of Philips to include configuring the device’s circuitry to include delivering synchronized electric current that forms a loop, allowing current to flow interior and exterior to the skull and through at least one stimulation target in order to yield the predictable result of providing more precise stimulation that utilizes the skull’s high impedance to create current allowing stimulation current to be directed at a location of the brain while being less invasive, less pain to the patient and less chance of infection and providing the patient with feedback indicating that current is flowing and stimulation is being administered (e.g. ‘656, para. [0010]-[0013]). 
In reference to at least claim 3
Stevenson modified by Fowler, John and Philips teaches a device according to claim 1. Stevenson further discloses wherein the control circuitry is further configured to select one or more of a plurality of subcranial electrodes to be active (e.g. control module 44 would make the decision as to which electrodes 30 or electrode pairs to stimulate, para. [0042]).
In reference to at least claim 4
Stevenson modified by Fowler, John and Philips teaches a device according to claim 1. Stevenson further discloses the device further comprising an antenna (e.g. RF antenna 30', para. [0042]), wherein the antenna may receive data from or transmit data to an external programmer (e.g. transmit and receive RF energy to and from the control module 44, Fig. 6, para. [0042]).
In reference to at least claim 5
Stevenson modified by Fowler, John and Philips teaches a device according to claim 1. Stevenson further discloses wherein the control circuitry is further configured to program treatment parameters of the module based on commands from the external programmer (e.g. communicate with control module, Fig. 16, para. [0052]), the treatment parameters selected from a group consisting of active electrode selection, pulse frequency, pulse amplitude, pulse width, duty cycle, therapy initiation and therapy cessation (e.g. para. [0068]).
In reference to at least claim 6
Stevenson modified by Fowler, John and Philips teaches a device according to claim 1. Phillips further discloses the system for providing electrical stimulation to the brain (e.g. abstract) comprising an EEG amplifier for recording an EEG (e.g. para. [0090]) and an ADC (para. [0078]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the device of Stevenson modified by Fowler and John with the teachings of Phillips to include an EEG amplifier and analog-to-digital converter in order to yield the predictable result of better detecting abnormalities in the brain signals.    
In reference to at least claim 7
Stevenson modified by Fowler, John and Philips teaches a device according to claim 1. Stevenson further discloses a memory (e.g. ‘312, para. [0068]) and a transmitting antenna (e.g. ‘312, antenna, para. [0049]). Phillips further discloses a system for providing electrical stimulation to the brain (e.g. abstract) comprising an EEG amplifier for recording an EEG (e.g. para. [0090]) and an ADC (para. [0078]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the device of Stevenson modified by Fowler and John with the teachings of Phillips to include recording and storing EEG signals and transmitting those signals in order to yield the predictable result of better detecting abnormalities in brain signals.    
In reference to at least claim 20
Stevenson modified by Fowler, John and Philips teaches a device according to claim 1. Phillips further discloses a system for providing electrical stimulation to the brain (e.g. abstract) comprising a conductive wire that connects the two implantable portions together (e.g. wire 204 connecting probe/electrode combinations 202/203 and 205/206, Fig. 2 para. [0070]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the device of Stevenson modified by Fowler and John with the teachings of Philips to include a conductive wire that connects the subcutaneous electrodes of the first device and the second device together in order to yield the predictable result of providing more precise stimulation that utilizes the skull’s high impedance to create current allowing stimulation current to the directed at a location of the brain and providing the patient with feedback indicating that current is flowing and stimulation is being administered (e.g. ‘656, para. [0010]-[0013]).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0125312 to Stevenson et al (Stevenson) in view of US 2005/0070971 to Fowler et al. (Fowler) (both previously cited), US 2008/0140149 to John et al. (John) and US 2016/0199656 to Phillips (Phillips) as applied to claim 1 further in view of US 2012/0274271 to Thompson et al. (Thompson). 
In reference to at least claim 2
Stevenson modified by Stevenson modified by Fowler, John and Philips teaches a device according to claim 1. Stevenson further discloses the battery is rechargeable (e.g. ‘312, para. (0045]), but does not explicitly teach each module further comprising a coil and a recharging circuit, configured to recharge the battery through magnetic inductive coupling with an external magnetic field generator. Phillips further discloses embodiments in which the system comprises a coil, and a current generator which generates an alternating magnetic field and transfers energy to the coil through induction (e.g. implantable portion incorporates a coil that is used to charge an energy storage unit such as a battery when the alternating magnetic field is present,  para. [0015], [0078], [0091]-[0092]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the device of Stevenson modified by Fowler, John and Philips with the teachings of Phillips to include within the modules a coil and a recharging circuit, configured to recharge the battery through magnetic inductive coupling with an external magnetic field generator in order to yield the predictable result of providing a non-invasive way to wirelessly charge the battery reducing the likelihood of needing to continually remove or replace the battery. Additionally, recharging a power source such as a battery within an implanted device by utilizing magnetic inductive coupling between an internal coil coupled with an external magnetic field generator is well-known within the art to non-invasively recharge power sources within implanted device(s), e.g. see Thompson et al. (e.g. para. [0038]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the device of Stevenson modified by Fowler, John and Philips to include within the modules a coil and a recharging circuit, configured to recharge the battery through magnetic inductive coupling with an external magnetic field generator as such technique of recharging an implanted battery was well known and would have yielded the predictable result of providing a non-invasive way to wirelessly charge the battery reducing the likelihood of needing to continually remove or replace the battery.

Claims 8 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0125312 to Stevenson et al (Stevenson) in view of US 2005/0070971 to Fowler et al. (Fowler), US 2008/0140149 to John et al. (John) and US 2016/0199656 to Phillips (Phillips) as applied to claim 1 further in view of US 2007/0213629 to Greene et al. (Greene) (previously cited). 
In reference to at least claim 8
Stevenson modified by Fowler, John and Philips teaches a device according to claim 1 but does not explicitly teach the device further comprising a magnetic switch, wherein starting or stopping of an EEG recording is controlled by the person placing a permanent magnet close to the magnetic switch, or by the person moving the permanent magnet away from the magnetic switch. It was well known in the art before the effective filing date of the invention to record EEG signals for determining the presence of seizure activity and using a magnetic switch within an implanted device that is controlled by placing a permanent magnet into the vicinity of the device for storing EEG samples indicative of a seizure or other neurological event as evidence by Greene (e.g. para. [0108]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the device of Stevenson modified by Fowler, John and Philips to include a magnetic switch, wherein starting or stopping of an EEG recording is controlled by the person placing a permanent magnet close to the magnetic switch, or by the person moving the permanent magnet away from the magnetic switch in order to yield the predictable result of storing EEG samples indicative of a seizure or other neurological event of interest. 
In reference to at least claims 21-22
Stevenson modified by Fowler, John and Philips teaches a device according to claim 1 but does not explicitly teach the device including a speaker configured to provide audio information to the person, a clinician or caregiver. 
Greene teaches an implanted brain device with recording features (e.g. 110/110’/110”) that comprises an alarm unit (3304) that may include a speaker to provide tactile stimulus to the patient to communicate information to the patient such as providing audible beeps when the device needs to be checked by a practitioner (e.g. para. [0271]-[0273]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the system of Stevenson modified by Fowler, John and Philips with the teachings of Greene to include within the devices an alarm unit that includes a speaker for providing audible information to the patient in order to yield the predictable result of allowing communication with the patient regarding the current status of the device and when the device needs to be checked by a practitioner. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0125312 to Stevenson et al (Stevenson) in view of US 2005/0070971 to Fowler et al. (Fowler), US 2008/0140149 to John et al. (John) and US 2016/0199656 to Phillips (Phillips) as applied to claim 1 further in view of US 2005/0096703 to Sanders (Sanders) (previously cited). 
In reference to at least claim 9
Stevenson modified by Fowler, John and Philips teaches a device according to claim 1. Steven further discloses the device further comprising a magnetic switch, wherein starting or stopping of stimulation is controlled by the person placing a permanent magnet close to the magnetic switch, or by the person moving the permanent magnet away from the magnetic switch (e.g. ‘312, when exposed to MRI system, flow of current is stopped, para. [0063]). Further, it was well known in the art before the effective filing date of the invention to use magnetic switches within an implanted device for controlling the delivery of therapy with the device as evidence by Sanders (e.g. magnetic switches, para. [0021], [0022]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the device of Stevenson modified by Fowler, John and Philips to include a magnetic switch, wherein starting or stopping of stimulation is controlled by the person placing a permanent magnet close to the magnetic switch in order to yield the predictable result of allowing further patient control of the therapy that will be delivered. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0125312 to Stevenson et al (Stevenson) in view of US 2005/0070971 to Fowler et al. (Fowler), US 2008/0140149 to John et al. (John) and US 2016/0199656 to Phillips (Phillips) as applied to claim 1 further in view of US 2016/0367809 to Patel et al. (Patel) (previously cited).
In reference to at least claim 10
Stevenson modified by Fowler, John and Philips teaches a device according to claim 1. Stevenson further discloses that the depth of the electrodes 30 into the brain tissue can be precisely maintained (e.g. ‘312, para. [0060]) but does not explicitly teach the electrodes being in or near an anterior nucleus of a thalamus. 
Patel teaches a method and device for deep brain stimulation which discloses placing subcranial electrodes for stimulation of the anterior nucleus of a thalamus for treatment of epilepsy (e.g. para. [0027], [0047], [0049], [0053], [0057], [0057], [0112]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the device of Stevenson modified by Fowler, John and Philips with the teachings of Patel to include placing the subcranial electrodes in or near an anterior nucleus of a thalamus in order to yield the predictable result of placing the electrodes within brain structures for the treatment of epilepsy. 

Claims 11-14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0125312 to Stevenson et al (Stevenson) in view of US 2005/0070971 to Fowler et al. (Fowler), US 2008/0140149 to John et al. (John) and US 2016/0199656 to Phillips (Phillips) as applied to claim 1 further in view of US 2009/0005833 to Cameron et al. (Cameron) (previously cited).
In reference to at least claim 11
Stevenson modified by Fowler, John and Philips teaches a device according to claim 1. Stevenson further discloses that the depth of the electrodes 30 into the brain tissue can be precisely maintained (e.g. ‘312, para. [0060]) but does not explicitly teach the electrodes being in or near a nucleus accumbens. 
Cameron teaches a method for selecting electrodes for deep brain or cortical stimulation and pulse generator for deep brain or cortical stimulation which discloses placing subcranial electrodes for stimulation within a nucleus accumbens for treatment of various neurological diseases (e.g. para. [0003], [0024]) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the device of Stevenson modified by Fowler, John and Philips with the teachings of Cameron to include placing the subcranial electrodes in or near a nucleus accumbens in order to yield the predictable result of placing the electrodes within brain structures for the treatment of various neurological diseases and/or appetite control. 
In reference to at least claim 12
Stevenson modified by Fowler, John and Philips teaches a device according to claim 1. Stevenson further discloses that the depth of the electrodes 30 into the brain tissue can be precisely maintained (e.g. ‘312, para. [0060]) but does not explicitly teach the electrodes being in or near a subthalamic nucleus or globus pallidus interna.
Cameron teaches a method for selecting electrodes for deep brain or cortical stimulation and pulse generator for deep brain or cortical stimulation which discloses placing subcranial electrodes for stimulation in or near a subthalamic nucleus or globus pallidus interna for treatment of various neurological diseases such as Parkinson’s disease (e.g. para. [0003], [0024], [0027]) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the device of Stevenson modified by Fowler, John and Philips with the teachings of Cameron to include placing the subcranial electrodes in or near a subthalamic nucleus in order to yield the predictable result of placing the electrodes within brain structures for the treatment of various neurological diseases such as Parkinson’s disease. 
In reference to at least claim 13
Stevenson modified by Fowler, John and Philips teaches a device according to claim 1. Stevenson further discloses that the depth of the electrodes 30 into the brain tissue can be precisely maintained (e.g. ‘312, para. [0060]) but does not explicitly teach the electrodes being in or near a hippocampus
Cameron teaches a method for selecting electrodes for deep brain or cortical stimulation and pulse generator for deep brain or cortical stimulation which discloses placing subcranial electrodes for stimulation in or near a hippocampus for treatment of various neurological diseases (e.g. para. [0003], [0024]) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the device of Stevenson modified by Fowler, John and Philips with the teachings of Cameron to include placing the subcranial electrodes in or near a hippocampus in order to yield the predictable result of placing the electrodes within brain structures for the treatment of various neurological diseases. 
In reference to at least claim 14
Stevenson modified by Fowler, John and Philips teaches a device according to claim 1. Stevenson further discloses that the depth of the electrodes 30 into the brain tissue can be precisely maintained (e.g. ‘312, para. [0060]) but does not explicitly teach the electrodes being in or near a subcallosal cingulate.
Cameron teaches a method for selecting electrodes for deep brain or cortical stimulation and pulse generator for deep brain or cortical stimulation which discloses placing subcranial electrodes for stimulation in or near a subcallosal cingulate for treatment of various neurological diseases (e.g. subgenual cingualate area, para. [0003], [0024]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the device of Stevenson modified by Fowler, John and Philips with the teachings of Cameron to include placing the subcranial electrodes in or near a subcallosal cingulate in order to yield the predictable result of placing the electrodes within brain structures for the treatment of various neurological diseases such as depression. 
In reference to at least claim 17
Stevenson modified by Fowler, John and Philips teaches a device according to claim 1. Stevenson further discloses that the depth of the electrodes 30 into the brain tissue can be precisely maintained (e.g. ‘312, para. [0060]) but does not explicitly teach the electrodes being in or near a cortex 
Cameron teaches a method for selecting electrodes for deep brain or cortical stimulation and pulse generator for deep brain or cortical stimulation which discloses placing subcranial electrodes for stimulation in or near a cortex (e.g. para. [0003], [0024], [0049]) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the device of Stevenson modified by Fowler, John and Philips with the teachings of Cameron to include placing the subcranial electrodes in or near a cortex in order to yield the predictable result of placing the electrodes within brain structures for the treatment of various neurological diseases and/or appetite control. 

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0125312 to Stevenson et al (Stevenson) in view of US 2005/0070971 to Fowler et al. (Fowler), US 2008/0140149 to John et al. (John) and US 2016/0199656 to Phillips (Phillips) as applied to claim 1 further in view of US Patent No. 7,440,806 to Whitehurst et al. (Whitehurst) (previously cited).
In reference to at least claim 15
Stevenson modified by Fowler, John and Philips teaches a device according to claim 1. Stevenson further discloses that the depth of the electrodes 30 into the brain tissue can be precisely maintained (e.g. ‘312, para. [0060]) but does not explicitly teach the electrodes being in or near a nucleus accumbens. 
Whitehurst teaches systems and method for treatment of diabetes by electrical brain stimulation and/or drug infusion which discloses placing subcranial electrodes for stimulation in or near an anterior nucleus of a pituitary gland for modulating the basal metabolic rate (e.g. Col. 5, ll. 11-21, Col. 29, ll. 51-56, Col. 30, ll. 32-52). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the device of Stevenson modified by Fowler, John and Philips with the teachings of Whitehurst to include placing the subcranial electrodes in or near an anterior nucleus of a pituitary gland in order to yield the predictable result of placing the electrodes near structures for modulating the basal metabolic rate.  
In reference to at least claim 16
Stevenson modified by Fowler, John and Philips teaches a device according to claim 1. Stevenson further discloses that the depth of the electrodes 30 into the brain tissue can be precisely maintained (e.g. ‘312, para. [0060]) but does not explicitly teach the electrodes being in or near a mesencephalic reticular formation or non-specific thalamic nucleus.
Whitehurst teaches systems and method for treatment of diabetes by electrical brain stimulation and/or drug infusion which discloses placing subcranial electrodes for stimulation in or near a mesencephalic reticular formation or non-specific thalamic nucleus for appetite control (e.g. Col. 3, l.57 – Col. 4, l. 7, Col. 4, ll. 18-22). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the device of Stevenson modified by Fowler, John and Philips with the teachings of Whitehurst to include placing the subcranial electrodes in or near a mesencephalic reticular formation in order to yield the predictable result of placing the electrodes near structures for aiding in appetite control. 
 
Response to Arguments
Applicant's arguments filed 4/19/2021 have been fully considered but they are not persuasive. Applicant argues that the references do not teach control circuitry configured to synchronize the electrical pulse between the device so that electric current form a loop, allowing current to flow interior and exterior to the skull and through at least one stimulation target, the examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Stevenson discloses a system comprising a first device and a second device (e.g. system contains multiple modules, Fig. 6), the system being configured for electrical stimulation of a brain of a person (e.g. Fig. 14, abstract, para. [0052]), the first and the second device comprising: a case configured to occupy a space within a burr hole or craniotomy in a skull ( e.g. housing 64 designed to be slipped into a close fitting skull burr hole 36, Fig. 14, para. [0052]); a subcutaneous electrode on the case configured to lie above the skull and under the scalp (e.g. electrodes 24, 24' placed between the skin and the skull, Fig. 14, para. [0066]); a lead attached to a lower surface of the case and configured to be implanted through the burr hole or craniotomy in the person's skull (bundle of leadwires 74, Fig. 14, para. [0052]); at least one subcranial electrode disposed on a lower end of the lead so that said at least one subcranial electrode will be positioned at a target location in the patient's brain when the lead is implanted through the burr hole or craniotomy (e.g. electrodes 30, Fig. 14, para. [0052]; depth of the electrodes 30 into the brain tissue can be precisely maintained, para. [0060]); a battery within the case (e.g. power source such as a battery, para. [0052]); and control circuitry internal to the case (e.g. Fig. 16, para. [0052],[0068]) configured to receive current from the battery and generate electric pulses at a pulse frequency, a pulse amplitude, a pulse width, and a duty cycle, selected to stimulate the patient's brain (e.g. para. [0047], [0042], [0068]). Stevenson does not explicitly teach the control circuitry of each device being configured to synchronize the electric pulses between the devices so that electric current forms a loop, allowing current to flow interior and exterior to the skull and through at least one stimulation target. John is used as a secondary reference which discloses a system that comprises first and second implanted devices for electrical stimulation (e.g. ferrule 1 contains implantable device 1b, Fig. 7, plurality of ferrule system..used to perform one or more function on neural tissue, para. [0096]) in which each implantable device contains a control subsystem (e.g. 432, Fig. 9) that is coupled with a communication subsystem (e.g. 444, Fig. 9) in which each ferrule with the implantable device can operate independently or communicate with one another to provide synchronized stimulation (e.g. each ferrule system…communicate to provide synchronized stimulation, para. [0096]). Phillips is used as another secondary reference which discloses a system for providing electrical stimulation to the brain (e.g. abstract) wherein a portion of current flowing between the two electrodes (e.g. 103, 104) will proceed through the brain (e.g. 108) to other implantable portion, flowing through the subcranial electrode (e.g. 107), the probe (e.g. 105), and the subcutaneous electrode (e.g. 106), completing a loop through or beneath the scalp (e.g. 110) back to the subcutaneous electrode (e.g. 104, para. [0068]). Philips further discloses that the power for electrical stimulation may be internal to the body of the person (e.g. para. [0036]) and that the current flow may be generated internally in the body of the person (e.g. current source could be an implanted generator, Fig. 5, para. [0008], [0050], [0073]), therefore Philips explicitly shows embodiments in which the loop current is generated internally in the body of the person such as a current source generated by an implanted generator (e.g. Fig. 5, para. [0008], [0050], [0073]). Utilizing the combined teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Stevenson with the teachings of John to include the control circuitry of the first and second modules communicating with each other to provide therapy that includes synchronized electric pulses between the first device and the second device in order to yield the predictable result of providing coordinated therapy that allows a larger area of tissue to be treated. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the device of Stevenson modified by Fowler and John with the teachings of Philips to include configuring the device’s circuitry to include delivering synchronized electric current that forms a loop, allowing current to flow interior and exterior to the skull and through at least one stimulation target in order to yield the predictable result of providing more precise stimulation that utilizes the skull’s high impedance to create current allowing stimulation current to be directed at a location of the brain while being less invasive, less pain to the patient and less chance of infection and providing the patient with feedback indicating that current is flowing and stimulation is being administered (e.g. ‘656, para. [0010]-[0013]). Regarding the drawings objections, MPEP 608.02(d), in accordance with 37 C.F.R. 1.83, states that “The drawings in a nonprovisional application must show every feature of the invention specified in the claims. However conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box)”. The speaker recited within claim 21 is a feature of the invention that is specified in the claims and is essential for proper understanding of the invention, therefore the feature must be shown in the drawings. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JG/Examiner, Art Unit 3792                                                                                                                                                                                                        /REX R HOLMES/Primary Examiner, Art Unit 3792